Filed:    February 4, 2010

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                         No. 91-3044(L)
                          (CA-91-106-5)


Roger L. Crawford, Msgt. USAF (Ret),

               Plaintiff - Appellant,

          v.

West   Virginia   Governor’s  Office;   The     West       Virginia
Legislature; The West Virginia Judiciary,


               Defendants - Appellees.




                            O R D E R


    The Court modifies the opinion in this case by redacting

the social security numbers of the appellees included in the

caption of the case in docket number 91-3047.



                                   For the Court – By Direction


                                          /s/ Patricia S. Connor

                                                   Clerk
                           UNPUBLISHED


                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 91-3044


ROGER L. CRAWFORD, MSGT USAF (Ret),

                                          Plaintiff-Appellant,

           v.

WEST   VIRGINIA   GOVERNOR'S  OFFICE;   THE    WEST   VIRGINIA
LEGISLATURE; THE WEST VIRGINIA JUDICIARY,

                                         Defendants-Appellees.




                        No. 91-3045


ROGER L. CRAWFORD,

                                          Plaintiff-Appellant,

     and

SIDIKA CRAWFORD; CAN JOHN M. CRAWFORD,

                                                   Plaintiffs,

           v.

GASTON CAPERTON, in his individual capacity as Governor;
DOLGEN CORPORATION, a/k/a DOLLAR GENERAL STORES, INC.; DORIS
LANE, in her individual capacity as Manager of the Dollar
General Store, Hinton; THE FIRST NATIONAL BANK OF HINTON,
Plaintiff's local financial institution; SUMMERS COUNTY
BOARD OF EDUCATION, in its official capacity; STATE OF WEST
VIRGINIA, in its official capacity as a State of the Union;
CSX TRANSPORTATION, INC., a corporation a/k/a CSX RAIL
TRANSPORT, CSX TRANSPORT GROUP; RICHARD GUNNOE, Attorney at
Law; SUMMERS COUNTY COMMISSION, in its official capacity;
BENJAMIN REED, in his official capacity as Postmaster, U.S.
Post Office, Hinton; THE U.S. POSTAL SERVICES; JOSEPH
AUCREMANNE, in his individual capacity as Prosecuting
Attorney, Summers County; PERRY MANN, in his individual
capacity as Prosecuting Attorney, Summers County; WILLIAM
JEFFRIES & JAMES BEASLEY, in their individual capacities as
Magistrates of Summers County; REVA BROWN, FRANCES BROWN,
WANDA BROWN, RUDOLPH GORE, ROBIN CRAWFORD, FRANCINE (SMITH)
GORE, ELIZABETH GORE, citizens of Hinton, West Virginia;
GASTON CAPERTON, in his individual capacity as Governor;
RICHARD NEELY, THOMAS B. MILLER, THOMAS E. MCHUGH, W.T.
BROTHERTON, JR., MARGARET L. WORKMAN, in their individual
capacities as Justices of the West Virginia Supreme Court of
Appeals; KAY MEADOR, in her individual capacity as Clerk of
Summers County Magistrate Court; WILMA G. ANGOTTI, citizen
of Hinton; JUDY PETTY, FRED D. MOCK, JR., LINWILLE GOINS,
RICHARD BLIVENS, BILL KEATON, GLORIA MEADOWS, Officers and
Staff of the First National Bank of Hinton; DAWN WOLFE,
Staff Writer, Raleigh Register Herald; TOM BRIERS, Sheriff
of Summers County; HELEN (MOCK) HEDRICK, in her individual
capacity as President of the County Commission; JAMES
LESLIE, in his individual capacity as Mayor of Hinton; CITY
OF HINTON, an incorporated municipality located in the
County of Summers; E.E. BRYAN, in his individual capacity as
ABC Commissioner; HARRY CAMPER, BILL ADKINS & HOLIDAY, in
their individual capacities as Non-alcoholic Beer & Present
ABC Commissioner & Agents, respectively; BRENDA S. PLUMBLEY,
in her individual capacity as Secretary, Summers County
Health Department;, GARNETTE CROWDER, in her individual
capacity as Principal of Hinton High School; JAMES TASSOS,
in his official capacity as Superintendent of Schools,
Summers County; J.D. WILLIS, in his individual capacity as
Deputy Sheriff, Summers County; JERRY SMITH & B.B. ANGLE, in
their individual capacity as City police officers; JOHN
PLUMBLEY, in his official capacity as City Police Chief;
LESLIE COLMAN & LINVILLE GOINS, in their individual
capacities as City Councilmen; RICHARD LORENSEN, in his
individual   capacity   as   Special  Prosecutor;   LAWRENCE
LONGANACRE & EDWARD S. HICKS, in their individual capacities
as specially assigned Magistrates; LINVILLE GOINS, in his
individual capacity as Grand Jury Commissioner; FRANK
JOLLIFFE, CHARLES LOBBAN, FRED L. FOX, II, & PAUL ZAKAIB,
JR., in their individual capacities as Circuit Court Judges
of the Eleventh, Sixteenth & Twelfth Judicial Circuits,
respectively; EDITH MEADOR & CATHY S. GASTON, in their

                               2
individual capacities as Clerks of the Circuit Court of
Summers & Kanawha Counties, respectively; JOYCE RIDDER, in
her individual capacity as Clerk of the County Commission;
THE WEST VIRGINIA DEPARTMENT OF VETERAN AFFAIRS, in its
official capacity; VANA TRAIL, in her individual capacity as
appointment   scheduler;  DAVID   ALLEN,   Veterans   Services
Officer, in his individual capacity; STEVE TRAIL, in his
individual capacity as County Historian and Department of
Public Health Officer; BOEING AEROSPACE CORPORATION, a
corporation doing business in the State of Florida; M.R.
MILLER & TROOPER O.L. AYERS, & J.R. BUCKALEW, in their
individual capacities as State Troopers and Superintendent
of the Department of Public Safety; ANCIL G. RAMEY & THOMAS
J. MCQUAIN, in their individual capacities of the Clerks of
the State Supreme Court of Appeals; JOHN R. ROGERS, in his
individual capacity as Director of the West Virginia Public
Defender Services; BETTY L. LAMBERT, in her individual
capacity as Executive Secretary of the State Judicial
Investigation Commission; JACK M. MARDEN, Bar Counsel &
CYNTHIA SANTORO GUSTKE, Assist. Disp. Counsel, in their
individual capacities as officers of the West Virginia State
Bar Association; THE WEST VIRGINIA STATE BAR ASSOCIATION, in
its official capacity as the Disciplinary and Licensing
Authority, under the State Supreme Court; WILLIAM W. GRACEY,
DAVID G. HANLON, ROBERT M. STEPTOE, in their individual
capacities as Judges of the West Virginia Claims Court;
RICARD GUNNOE, JOHN C. COMETTI, G. EARNEST SKAGGS, in their
individual capacities as court-appointed attorneys; LONNIE
RAY   MULLINS,   in  his   individual   capacity   as   County
Commissioner; BOB RICHMOND, FRED D. MOCK, JR., Vice-
Presidents First National Bank of Hinton; RICK BLEVINS,
Staff-Loan Collections Officer; M.L. ARRINGTON, C. SCOTT
BRIERS, DAVID PARMER, IRA WEBB, J.D. WOODRUM, WILLIAM G.
MEADOR, JAMES V. COSTE, Board of Directors of the First
National Bank of Hinton; J.C. GWINN, J.L. HELLUMS, S.D.
MCLEAN, Board of Directors of the National Bank of Summers;
THE NATIONAL BANK OF SUMMERS, a financial institution in the
City of Hinton; CSX TRANSPORTATION, INC., a corporation
a/k/a CSX RAIL TRANSPORT, CSX TRANSPORTATION GROUP; A Hotel
Club Owner (White Sulphur); HINTON INSURANCE, MASSEY
INSURANCE & YATES INSURANCE, provided liability and fire
coverage to local businesses; VFW POST 4500, a veterans
organizational post located in the city of Hinton; NICK
RAHALL & HARLEY O. STAGGERS & ROBERT BYRD, in their official
capacities as W.Va. Representatives & Senator to the U.S.
Congress; GEORGE CASTELLE, in his individual capacity as
Director of the 12th Judicial Circuit Public Defender's

                                3
Office; ARCH MOORE, in his individual capacity as former
governor of West Virginia; DAN R. TONKOVICH, LARRY A.
TUCKER, C.N. HARMAN, LLOYD G. JACKSON, II, and MARIO J.
PALUMBO, in their individual capacities as members of the
State Legislatures; UNITED MINE WORKERS, an association of
coal mines; BOLTS WILLIS, in his individual capacity as
Assist. Admin. Division of Energy; BOB BRUNNER, in his
individual capacity as an administrator over the Division of
Energy, among others acting on concern therewith,

                                       Defendants-Appellees.



                        No. 91-3406


ROGER L. CRAWFORD,

                                        Plaintiff-Appellant,

          v.

RONALD REAGAN, in his individual capacity as Former
President of the United States of America; GEORGE BUSH, in
his individual capacity as President of the United States of
America,

                                       Defendants-Appellees.




                        No. 91-3047


ROGER L. CRAWFORD,

                                        Plaintiff-Appellant,

          v.

HAROLD C. BYRD, Colonel, FRXXX-XX-XXXX, in his individual
capacity as Commander 39th Tactical Group, 1986 (USAFE);
GENERAL NELSON, in his individual capacity as Air Force
Judge Advocate General (JAG); COLONEL NOLAN SKLUTE, in his
individual capacity as Director of Civil Law/JAG; MR.

                               4
EVERETTE G. HOPSON, in his individual capacity of Chief,
General Law Division (JAG); GENERAL JOHN C. SCHIEDT, FRXXX-
XX-XXXX, in his individual capacity as Tuslog Commander,
Turkey; COLONEL ANTHONY F. FARINA, FRXXXXX-XXXX & LT. COL.
SAMUEL ROSER, XXX-XX-XXXX, in their individual capacities as
Staff Judge Advocates, Tuslog, Ankara, Turkey; COLONEL
WILLIAM M. DOUGLASS, FRXXX-XX-XXXX, in his individual
capacity as 39th Tactical Group Commander (TACG), Incirlik
A.B. Turkey; MAJOR EUGENE P. HINDLE, FRXXXXX-XXXX, in his
individual capacity as Chief of Security Police 39th TACG;
LT. COL. C.L. PRATT, FRXXX-XX-XXXX, CAPTAIN PRESTON W. CAGE,
FRXXX-XX-XXXX, in his individual capacity as Chief, Security
Police Operations; STAFF SERGEANT M.H. FROST, FRXXX-XX-XXXX,
in his individual capacity as Security Police Investigator;
MASTER WILLIAM E. MCGEORGE, FRXXX-XX-XXXX, in his individual
capacity as Superintendent of Law Enforcement, 39th TACG;
COLONEL ROGER C. TAYLOR, FRXXX-XX-XXXX, in his individual
capacity as Inspector General (IG), 39th TACG; MASTER
SERGEANT L.A. DRAKE, FRXXX-XX-XXXX, in her individual
capacity as (IG) Inspector/Investigator; LT. COL. JAMES
SAUNDERS, FRXXX-XX-XXXX, in his individual capacity as
Deputy Commander for Maintenance, 39th Consolidated Aircraft
Maintenance Squadron (CAMS), Incirlik A.B. Turkey; MAJOR
JAMES A. BUNYARD, FRXXX-XX-XXXX, in their individual
capacities as Equipment Maintenance Division and Chief &
Asst. Deputy Commander for Maintenance, 39 CAMS; MAJOR
ROBERTA M. CHAPPELL, FRXXX-XX-XXXX, in her individual
capacity as Asst. Deputy Commander for Maintenance, 39th
CAMS; CAPTAIN ROBERT W. RIDLON, JR., FRXXX-XX-XXXX, in his
individual capacity as Section Commander, 39th CAMS; LEE
YOUNG, FRXXX-XX-XXXX, in his capacity as First Sergeant, 39
CAMS; MASTER SERGEANT AUGUSTUS S. ROBINSON, FRXXX-XX-XXXX,
in his individual capacity as Senior Enlisted Advisor, 39th
CAMS/39 TACG; LT. COL. PERRY L. ANDERSON, in his individual
capacity as Military Trial Judge; KATHRINE T. MILLER, in her
individual capacity as Court Reporter, 6th Military Judicial
Circuit Rein Main Air Force Base, Germany; JOHNSTON, in his
individual capacity as military defense lawyer; STAFF
SERGEANT WILLIAM H. FISHER, FRXXX-XX-XXXX, in his individual
capacity as Air Defense Counsel Administrator; CAPTAIN
YASTISHOCK, in her individual capacity as court-appointed
military defense lawyer; CAPTAIN RALPH BAUER, in his
individual capacity as court-appointed military defense
lawyer; CAPTAIN LINDSEY GRAMM, in his individual capacity as
military trial counsel; LT. JOHN G. GREEN, FRXXX-XX-XXXX, in
his individual capacity as asst. military trial counsel;
CAPTAIN BRENT EVANS, in his individual capacity as Legal

                               5
Staff Officer, 6th Military Judicial Circuit, Incirlik A.B.
Turkey; MAJOR MARK A. KINTNER, FRXXX-XX-XXXX, in his
individual capacity as Chief, Readiness Division, 39th TACG;
LT. COL. ROBERT L. HILL, Congressional Inquiry Division,
Office of Legislative Liaison; CAPTAIN RAYMOND M. HESTER,
FRXXX-XX-XXXX & SERGEANT KATRINA J. ARABACI, FRXXX-XX-XXXX,
in their individual capacities as Separations Section Chief
& NCO, 39th TACG; MAJOR ROBINSON KING, in his individual
capacity, 39th TACG Logistics Division; MAJOR KENNETH W.
SCHORER, FRXXX-XX-XXXX, MASTER SERGEANT FRED B. RAYWORTH,
FRXXX-XX-XXXX, in his individual capacity as Quality
Assurance Section Chief; LT. COL. TERRY R. HICKS, FRXXX-XX-
XXXX, CPT. JAMES W. HOLDEN, FRXXX-XX-XXXX, in their
individual capacities as Mental Health Officer & Physical
Examinations Chief, U.S. Air Force Hospital, Incirlik A.B.
Turkey; DAVID J. GRANDBOIS, FRXXX-XX-XXXX, in his individual
capacity as Asst. Aerospace Ground Equipment Branch, 39th
CAMS; CAPTAIN THOMAS J. MCLAUCHLIN & STAFF SERGEANT SIMMONS,
FRXXX-XX-XXXX, in their individual capacities as Base Social
Actions Officers, 39th TACG; LT. COL. TANNER, in his
individual capacity as Chief, Base Legal Office; COLONEL
GEROGE WESTOVER, FRXXX-XX-XXXX & COLONEL JOSEPH D. FERRIS,
FRXXX-XX-XXXX, in their individual capacities as Incirlik
Air Base Commanders; JOHN F. LEGRIS, in his individual
capacity as Chief, Personnel Claims (JAG); MELVIN DEV. J.D.
HORTON, in his individual capacity as Chief Executive
Officer, The Military Justice Clinic, Inc., 960 Martin
Luther King, Jr. Drive, S.W., Atlanta, Georgia 30314; DAVID
PARMER & G. SYLVESTER TAYLOR, civilian attorney; HINTON &
BLUEFIELD, West Virginia; THE WEST VIRGINIA STATE BAR
ASSOCIATION, in its official capacity as disciplinary entity
over West Virginia Attorneys; MAJOR DONALD J. FISHER, in his
individual capacity as CRD Maintenance Chief; SENIOR MSGT.
WILLIAM     WALL,    XXX-XX-XXXX,     39     CAMS/Maintenance
Superintendent; SENATOR ROBERT BYRD, individually,

                                       Defendants-Appellees.




                        No. 91-3048


ROGER L. CRAWFORD,

                                        Plaintiff-Appellant,

                                6
     and

SIDIKA CRAWFORD; ORHAN KEMAL CRAWFORD; CAN MEHMET CRAWFORD,

                                                 Plaintiffs,

           v.

SUMMERS COUNTY HOSPITAL, in its official capacity, FBI Agent
CASSITY, in his official capacity as Federal Investigator;
MR.   POKE,   in   his   individual   capacity  as   Private
Investigator; WEST VIRGINIA POWER & GAS, a public service
entity, among others in concern therewith,

                                       Defendants-Appellees.




                        No. 91-3049


ROGER L. CRAWFORD,

                                        Plaintiff-Appellant,

     and

CITIZENS OF THE UNITED STATES,

                                                 Plaintiffs,

           v.

RICHARD CHENEY, Secretary of Defense, in his individual
capacity as Secretary of Defense; JOHN BETTI, in his
individual capacity as Assistant Secretary of Defense for
the reformation of arms precurement,

                                       Defendants-Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Charles H. Haden, II,
Chief District Judge. (CA-91-106-5; CA-90-1080-5; CA-90-1113-5;
CA-90-1114-5; CA-90-1156-5; CA-90-1166-5)

                                 7
Submitted:   June 3, 1991                Decided:   June 24, 1991


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Roger L. Crawford, appellant pro se.    Stephen Michael Horn,
Assistant  United States   Attorney, Charleston,  W.Va.,  for
appellees.


Unpublished opinions are not binding precedent in this circuit.
See I.O.P. 36.5 and 36.6




                                8
PER CURIAM:

      Roger L. Crawford appeals from the district court's order

denying relief under 42 U.S.C. § 1983. Our review of the record

and the district court's opinions accepting the recommendation

of the magistrate judge discloses that this appeal is without

merit. ∗    Accordingly, we affirm on the reasoning of the district

court      with   one   modification.   The   district   court    adopted    the

magistrate        judge's   recommendations   that   Crawford's    actions    be

dismissed without prejudice, yet the final orders were silent on

this point, indicating dismissal with prejudice. To clarify the

matter,      we    modify   the   judgments   to   expressly     reflect    that

Crawford's actions were dismissed without prejudice. Crawford v.

West Virginia Governor's Office, CA-91-106-5 (S.D.W.Va. Mar. 1,

      ∗
       Error! Main Document Only.The magistrate judge told
Crawford he could object to the reports and recommendations
within 13 days. The district court, in each case except No. 91-
3044, adopted the magistrate judge's recommendations and
dismissed the actions after a de novo review on the 13th day
after the filing date of the reports and recommendations.
     Federal Rule of Civil Procedure 6(a) instructs that when
the period of time prescribed by a federal statute or rule is
less than 11 days, Saturdays, Sundays, and legal holidays are
excluded in the time computation. Federal Rule of Civil
Procedure 72(b) and 28 U.S.C. § 636(b) both provide that a party
may object to a magistrate judge's report within ten days.
     Crawford served objections (in all but Nos. 91-3045 and 91-
3046) on the 14th day after the magistrate judge filed his
report but within the ten-day limit as computed under Rule 6(a).
The district court therefore dismissed Crawford's complaints
prematurely. However, the determination that Crawford's claims
are frivolous is a question of law and we find that the error by
the district court in this regard was harmless because
Crawford's claims are frivolous.


                                        9
1991); Crawford v. Caperton, CA-90-1080-5 (S.D.W.Va. Feb. 21,

1991);   Crawford   v.    Reagan,   CA-90-1113-5   (S.D.W.Va.    Feb.   21,

1991); Crawford v. Byrd, CA-90-1114-5 (S.D.W.Va. Feb. 21, 1991);

Crawford   v.   Summers   County    Hospital,   CA-90-1156-5    (S.D.W.Va.

Feb. 21, 1991; Crawford v. Citizens of the United States, CA-90-

1166-5 (S.D.W.Va. Feb. 21, 1991). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.


                                                   AFFIRMED AS MODIFIED.




                                     10